Citation Nr: 1527868	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  07-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Sean Ravin, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from February 7 to June 6, 1972 and from August 14, 1974 to April 1,1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue was remanded for further development in March 2012, April 2013, and November 2013.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's gout did not manifest during service and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for gout have not been met.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated September 2008 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in September 2008 prior to the initial unfavorable decision in September 2009.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the September 2008 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided a VA examination in May 2013, with an addendum opinion provided in February 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

Service Connection - Gout

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, arthritis is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has a current diagnosis of gout.  He contends that he developed gout as a result of excessive marching and carrying of heavy equipment while in the military.  He stated that he began to develop discomfort in his toes and fingers shortly after service and that the pain has increased over the years.  

Service treatment records show one complaint of a blister on the right great toe for two weeks in April 1972.  A February 1975 report of medical examination showed clinically normal feet and lower extremities.  Later routine lab work performed in May 1976, showed normal uric acid values.

The Veteran was diagnosed with gout in April 2008.  The April 2008 VA treatment record shows left ankle swelling and pain, sudden onset, getting slowly better by itself.  His uric acid level was 9.7, compatible with gout.  

The Veteran was afforded a VA examination in May 2013.  The examiner noted that the Veteran's service treatment records are wholly negative for gout or treatment thereof.  He was diagnosed with gout in 2008 decades after military service.  The examiner opined that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no diagnosis or treatment of gout in the service treatment records.  He again noted that it was several decades later that the gout condition was diagnosed.  He explained that gout oftentimes can and does develop in middle age as is the case with this Veteran by records and history.  

In February 2015, the examiner provided an addendum opinion.  Again, the examiner noted that the Veteran's gout was never diagnosed in service.  In fact, his only uric acid level finding in service was 6.2 (2.5-8.0 mg%) and was normal in May 1976.  The Veteran's diagnosis was established per crystallography in April 2008 via aspiration from his ankle-never before.  In the absence of the means to identify urate crystals or in the presence of a negative polarized light microscopic study, a tentative working diagnosis of gout may be made by a combination of clinical, historical, and laboratory criteria.  This method of diagnosis must be regarded as provisional and as much less specific.  There are no validated clinical diagnostic criteria.  The examiner cited medical literature to support his findings.   The examiner went on to state that the Veteran had no established criteria clinically until 2008, decades after his military era.  Again, the examiner found it is less likely as not his gout is secondary to his military era.  The examiner expressed that he understands the fact that no diagnosis in service is not, by itself, a sufficient reason to deny service connection, but found that to be rendered nil in this instance in light of the facts above.  Regarding the Veteran's blisters during service, the examiner could not find any current symptoms related to those blisters.  Skin problems, to include blisters, are not a concomitant symptom or physical finding of gout.  The examiner noted that the Veteran's heart problems quickly surfaced during the military requiring him to avoid vigorous activity that would affect his feet.

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current disability is causally related to his military service.

The Board acknowledges the Veteran's assertions that his current complaints are caused by his physical activity during service.  The medical evidence of record, however, indicates that the Veteran's lab work in 1976 showed normal uric acid levels.  His diagnosis did not occur until decades after separation from service.  Additionally, the VA examiner in the May 2013 examination and again in the February 2015 addendum found it is less likely than not that the Veteran's gout was caused by his military service.

Based on the Veteran's service treatment records, the documented onset of symptoms in 2008, and the opinion from the VA examiner, the Board finds that the Veteran's gout is not causally or etiologically related to his service.  Therefore, the preponderance of the evidence is against the claim of service connection.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for gout is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


